Name: Commission Regulation (EU) No 346/2014 of 1 April 2014 establishing a temporary prohibition of fishing for redfish in NAFO 3M area by vessels flying the flag of a Member State of the European Union
 Type: Regulation
 Subject Matter: economic geography;  maritime and inland waterway transport;  fisheries;  international law;  world organisations;  natural environment
 Date Published: nan

 5.4.2014 EN Official Journal of the European Union L 102/7 COMMISSION REGULATION (EU) No 346/2014 of 1 April 2014 establishing a temporary prohibition of fishing for redfish in NAFO 3M area by vessels flying the flag of a Member State of the European Union THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy (1), and in particular Article 36(2) thereof, Whereas: (1) Council Regulation (EU) No 43/2014 of 20 January 2014 fixing for 2014 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in Union waters and, to Union vessels, in certain non-Union waters (2), lays down quotas for 2014. (2) According to the information received by the Commission, catches of the stock referred to in the Annex to this Regulation by vessels flying the flag of or registered in the European Union have exhausted the mid-term quota allocated for the period before 1 July 2014. (3) It is therefore necessary to prohibit directed fishing activities for that stock until 30 June 2014. HAS ADOPTED THIS REGULATION: Article 1 Quota exhaustion The fishing quota allocated to the Member States referred to in the Annex to this Regulation for the stock referred to therein for the period from 1 January 2014 until 30 June 2014 included shall be deemed to be exhausted from the date set out in that Annex. Article 2 Prohibitions Directed fishing activities for the stock referred to in the Annex to this Regulation by vessels flying the flag of or registered in the Member States referred to therein shall be prohibited from the date set out in that Annex until 30 June 2014 included. Article 3 Entry into force This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 April 2014. For the Commission On behalf of the President, Lowri EVANS Director-General for Maritime Affairs and Fisheries (1) OJ L 343, 22.12.2009, p. 1. (2) OJ L 24, 28.1.2014, p. 1. ANNEX No 03/TQ43 Member State European Union (all Member States) Stock RED/N3M Species Redfish (Sebastes spp) Zone NAFO 3M Closing date 17.3.2014 until 30.6.2014